 

Exhibit 10.4

AMENDMENT TO MANAGEMENT AGREEMENT

THIS AMENDMENT TO MANAGEMENT AGREEMENT, made this 15th day of July, 2008,
between TRS LEASING, INC., a Virginia corporation (hereinafter referred to as
“OWNER”), and HLC Hotels, Inc., a corporation organized and existing under the
laws of the State of Georgia (hereinafter referred to as “AGENT”), amends that
certain Management Agreement dated the 16th of May, 2007, between Owner and
Agent (herein the “Agreement”) that provides for the management and operation of
15 hotels.

WITNESSETH THAT:

Whereas, Owner and Agent desire to enter into an amendment of the Agreement upon
the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual covenants herein contained, Owner
and Agent agree as follows:

1. Term. Article II, Term of the Agreement is amended in its entirety as
follows:

“The term of the agreement (“Term of Contract”) shall be for a period commencing
on May 16, 2007 and continuing through December 31, 2011, together with any
renewal terms as herein provided. This agreement may be renewed for additional
terms upon the mutual agreement of both the Owner and the Agent provided this
agreement is not otherwise terminated as herein provided.”

2. Travel Expenses. The reasonable travel expenses of the Principals incurred in
their capacity as management of the hotels will be reimbursed to Agent and the
words “except in their capacity in managing the Hotels” are hereby added to the
end of the second sentence of the second paragraph of Article V.

3. Principals. Charles Robert is hereby designated as one of the Principals, in
substitution and replacement of Roger Hammond. Notices to HLC Hotels pursuant to
Article XV shall be delivered to the attention of Charles Aimone.

4. Incentive Fee. Schedule B attached to and incorporated into the Agreement is
hereby amended to add the following sentence at the end thereof:

“Commencing with the fiscal 2008 as compensation for services, Owner shall pay
Agent an incentive fee equal to 10% of the annual property operating income of
the Hotels ( as customarily computed by Owner ) in excess of 10.5 % of Total
Investment in the Hotels. Appropriate prorated adjustments shall be made to
Total Investment of the Hotels as Hotels are added or subtracted or as
capitalized improvements are made during the year. The Total Investment for the
Hotels, as shown on Schedule III of the December 31, 2007 audited financial
statements of Supertel Hospitality, Inc. was $43,828,996 ( see Schedule C
attached hereto ). Such incentive fee, if any, will be paid by Owner to the
Agent by March 31 following the end of the year in which it was earned.”

5. The agreement is amended only as set forth herein. This amendment may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

IN WITNESS HEREOF, the parties hereto have executed this agreement as of the day
and year first above written.

AS OWNER:

 

AS AGENT:

 

 

TRS LEASING, INC.

 

HLC HOTELS, INC.

 

 

 

 

By:

 

/s/ Donavon A. Heimes

 

By:

 

/s/ Charles Aimone

Title:

 

Vice President / Treasurer

 

Title:

 

President





 

--------------------------------------------------------------------------------

 

 

 

Schedule C

SUPERTEL HOSPITALITY, INC

SCHEDULE III – REAL ESTATE AND ACCUMULATED DEPRECIATION

AS OF DECEMBER 31, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Amount
at December 31, 2007

 

 

Hotel and Location

 

Encumbrance

 

Land

 

Buildings
Improvements

 

Total

Masters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Augusta, Georgia

 

GE Masters

 

$


350,000 

 

$


1,093,401 

 

$


1,443,401 

 

 

Columbia-I26, South Carolina

 

GE Masters

 

 


450,000 

 

 


1,427,433 

 

 


1,877,433 

 

 

Columbia-Knox Abbot Dr, South Carolina

 

GE Masters

 

 

—  

 

 


1,511,901 

 

 


1,511,901 

 

 

Charleston North, South Carolina

 

GE Masters

 

 


700,000 

 

 


2,922,448 

 

 


3,622,448 

 

 

Doraville, Georgia

 

GE Masters

 

 


420,000 

 

 


1,554,572 

 

 


1,974,572 

 

 

Garden City, Georgia

 

GE Masters

 

 


570,000 

 

 


2,481,680 

 

 


3,051,680 

 

 

Kissimmee-East, Florida

 

GE Masters

 

 


590,000 

 

 


1,178,824 

 

 


1,768,824 

 

 

Kissimmee-Main Gate, Florida

 

GE Masters

 

 


410,000 

 

 


1,073,466 

 

 


1,483,466 

 

 

Marietta, Georgia

 

GE Masters

 

 


400,000 

 

 


1,888,206 

 

 


2,288,206 

 

 

Mt Pleasant, South Carolina

 

GE Masters

 

 


725,000 

 

 


5,138,133 

 

 


5,863,133 

 

 

Orlando Int’l Drive, Florida

 

GE Masters

 

 


610,000 

 

 


3,022,601 

 

 


3,632,601 

 

 

Tampa East, Florida

 

GE Masters

 

 


192,416 

 

 


3,435,363 

 

 


3,627,779 

 

 

Tampa Fairgrounds, Florida

 

GE Masters

 

 


580,000 

 

 


3,045,070 

 

 


3,625,070 

 

 

Tucker, Georgia

 

GE Masters

 

 


510,000 

 

 


2,738,746 

 

 


3,248,746 

 

 

Tuscaloosa, Alabama

 

GE Masters

 

 


740,000 

 

 


4,069,736 

 

 


4,809,736 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$


7,247,416 

 

$


36,581,580 

 

$


43,828,996 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extract from Supertel Hospitality, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

December 31, 2007 10K

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule III

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------